   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                              UNITED STATES BANKRUPTCY COURT

   7                                       DISTRICT OF ARIZONA
   8
        In re                                             Chapter 13
   9
        NEMECIO CORONA,                                   Case No. 0-18-bk-03403-BMW
  10
  11                                                      TRUSTEE’S RECOMMENDATION ON
                                                          THE FIRST AMENDED PLAN
  12
  13                                           Debtor.
  14
                The Trustee has reviewed the First Amended Plan filed September 10, 2018. Subject to the
  15
       resolution of the following issues, the Amended Plan will meet Code requirements and the Trustee
  16
  17   will recommend confirmation:

  18            1. The Amended Plan is substantially underfunded. A review of Section (I), Plan Summary,
  19
       calculates total conduit payments of $24,401.69, when in fact conduit payments will total
  20
       approximately $37,706.90, subject to payment changes required by mortgagors’ escrow or interest
  21
       rate changes. This difference of approximately $13,305.00 appears to be the basis for the
  22
  23   underfunding. The Order Confirming First Amended Plan must provide for increased yield to cure

  24   the shortfall.
  25            2. Conn Appliances filed two separate proofs of claim, #14 and #15. The Order Confirming
  26
       First Amended Plan must provide a breakdown of payment for each claim.
  27
  28


Case 0:18-bk-03403-BMW         Doc 36    Filed 12/13/18     Entered 12/13/18 15:08:11      Desc
                                           Page 1 of 5
   1          3. The plan provides for payment of secured claim to AZ Smart Cash who has not filed a
   2
       proof of claim. Pursuant to F.R.B.P. 3002(a) (eff. Dec. 1, 2017), a secured creditor must file a proof
   3
       of claim to have an allowed claim. Should the creditor fail to file a proof of claim, then the Debtor(s)
   4
       may do so per F.R.B.P. 3005(a). The Trustee will not pay the creditor without a proof of claim being
   5
   6   filed. The Trustee objects to the plan being confirmed without a secured claim being filed for

   7   all secured creditors treated in the plan.
   8          4. Secured creditor, Deutsche Bank National Trust, filed an objection to the original plan.
   9
       Though the amended plan revises treatment of the secured claim, the creditor’s original objection
  10
       is deemed to apply to the amended plan pursuant to 11 U.S.C. § 1323(c) since the creditor has not
  11
  12   withdrawn the objection. The secured creditor must sign the order confirming amended plan, or file

  13   a withdrawal of the objection to confirmation or an acceptance of the amended plan.

  14          5. The Order Confirming First Amended Plan must include the following language:
  15
       Vanderbilt Mortgage is secured by a deed of trust in the Debtor’s real property and will be paid
  16
       prepetition mortgage arrears of $10,020.45 with 0% interest. The Trustee will disburse the mortgage
  17
       conduit payments beginning May 2018. The Trustee will disburse the mortgage conduit payments
  18
  19   for the duration of the Plan, unless otherwise ordered. For any month when the funds on hand in the

  20   case are insufficient to allow the payment of a full conduit payment and any adequate protection
  21
       payments on personal property that have become due, the Trustee will pay the conduit payment on
  22
       the next disbursement date when the debtor’s case has sufficient funds to pay a full conduit payment.
  23
              If the Trustee receives a Notice of Payment Change filed by the creditor, the Trustee will
  24
  25   adjust the plan payment amount to reflect the increase or decrease in the mortgage payment. The

  26   Trustee is authorized to disburse the new mortgage conduit payment without seeking an order of the
  27   Court or a modification of the plan. See L.R.B.P. 2084-4.
  28
                                                        -2-

Case 0:18-bk-03403-BMW         Doc 36     Filed 12/13/18      Entered 12/13/18 15:08:11          Desc
                                            Page 2 of 5
   1          6.   Other requirements:
   2
              (a) Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to
   3
       review all proofs of claim filed with the Court and resolve any discrepancies between relevant claims
   4
       and the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Also, when
   5
   6   counsel provides a proposed order confirming plan to the Trustee, counsel must file or create a notice

   7   on the Court docket. L.R.B.P. 2084-13(b).
   8          (b) Requests by the Trustee for documents and information are not superseded by the filing
   9
       of an amended plan or motion for moratorium.
  10
              (C) The Trustee will object to any reduction in the Plan duration or payout in a proposed
  11
  12   Order Confirming Plan unless an amended or modified plan is filed and noticed out.

  13          (D) The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this

  14   Order shall not constitute an informal proof of claim for any creditor.”
  15
              (E) To expedite the order review process, counsel must use the recommended form for the
  16
       order confirming plan found at www.chapter13.info.
  17
              (F) The order confirming plan must be accompanied by a cover letter that goes over the
  18
  19   Trustee’s Recommendation items by each paragraph. If counsel fails to use the order form and

  20   provide such letter, the Trustee will reject the proposed order outright and the time to comply with
  21
       the Recommendation is not extended.
  22
              (G) Any order confirming plan to provide that the Debtors will give the Trustee a copy of the
  23
       2018 through 2021 federal and state income tax returns, including all attachments, forms, schedules
  24
  25   and statements, within 14 days of filing them. Debtor will turn over net tax refunds in excess of

  26   $1,000.00 for 2018 through 2021 upon receipt.
  27
  28
                                                        -3-

Case 0:18-bk-03403-BMW         Doc 36     Filed 12/13/18      Entered 12/13/18 15:08:11          Desc
                                            Page 3 of 5
   1           (H) Nothing in the Plan or Order Confirming Plan is to alter counsel’s obligation to represent
   2
       the Debtors. Counsel is to represent the Debtor(s) in all matters regardless of the fee agreement until
   3
       the Court issues an order permitting counsel to withdraw or the case is closed.
   4
               (I) According to Paragraph II.H.3. of the “Administrative Procedures for Electronically Filed
   5
   6   Cases,” as governed by Local Rule 5005-2(e), the Debtors’ attorney is to retain the original

   7   signatures of all signatories to the Stipulated Order Confirming Plan (other than that of the Trustee).
   8   Pursuant to Local Rule 2084-13(c), the Trustee will upload the proposed Order Confirming a plan
   9
       or granting a motion for a moratorium.
  10
               (J) The proposed order confirming plan, any responses to this recommendation, and
  11
  12   documents submitted in response to this recommendation are to be submitted to the applicable case

  13   administrator in the Trustee’s office.

  14           Plan payment status: Debtor’s interim payments of $1,287.00 are current through due date
  15
       November 3, 2018. Payment in like amount is now past due for due date December 3, 2018, with
  16
       an additional payment coming due January 3, 2019. Debtor’s remittance in the total amount of
  17
       $2,574.00 must be received in the Trustee’s office not later than January 14, 2019.
  18
  19           Subsequent payments will be due on or before the 3rd day of the month, starting February

  20   2019.
  21
               Pursuant to Local Rule 2084-10(b), the Debtor must provide the following by January
  22
       14, 2019, or the Trustee will file a notice of intent to lodge an order dismissing the case:
  23
               (a) All information and documents as requested in Items #3 and #4 above; and
  24
  25           (b) Pay to the Trustee the sum of $2,574.00.

  26
  27
  28                                                    -4-


Case 0:18-bk-03403-BMW         Doc 36     Filed 12/13/18      Entered 12/13/18 15:08:11         Desc
                                            Page 4 of 5
   1       SUMMARY: Pursuant to Local Rule 2084-10(b), Debtor is to resolve all of the above issues
   2
       and provide the Trustee with a proposed order confirming first amended plan that meets the above
   3
       requirements, or the Debtor must file an objection to the Recommendation and obtain a hearing date.
   4
       If neither is accomplished, then the Trustee could file a notice of intent to lodge a dismissal order.
   5
   6
   7
                                                                                 Russell Brown
       Copy mailed or emailed to:
                                                                                 2018.12.13
   8   NEMECIO CORONA                                                            13:03:55 -07'00'
   9   12748 EAST 45TH STREET
       YUMA, AZ 85367
  10
  11   JAMES R. GAUDIOSI
  12   ATTORNEY AT LAW, PLLC
       15396 N. 83RD AVENUE, STE. D-102
  13   PEORIA, AZ 85381

  14
                    Cheryl
  15                Turner
                    2018.12.13
  16
                    13:45:15
  17                -07'00'
       ______________________________
       cturner@ch13bk.com
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                   -5-


Case 0:18-bk-03403-BMW         Doc 36     Filed 12/13/18     Entered 12/13/18 15:08:11         Desc
                                            Page 5 of 5
